Citation Nr: 9924823	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  95-24 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Entitlement to service connection for ischemic heart 
disease

2. Entitlement to service connection for traumatic arthritis.

3. Entitlement to an increased rating for left lower 
extremity peripheral neuropathy, currently evaluated as 10 
percent disabling. 

4. Entitlement to an increased rating for right lower 
extremity peripheral neuropathy, currently evaluated as 10 
percent disabling.

5. Entitlement to an increased rating for right upper 
extremity peripheral neuropathy, currently evaluated as 20 
percent disabling.

6. Entitlement to an increased rating for residuals of a cold 
injury of the right foot, currently evaluated as 20 
percent disabling. 

7. Entitlement to an increased rating for residuals of a cold 
injury of the left foot, currently evaluated as 20 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel


INTRODUCTION

The veteran served on active duty from August 1946 to 
December 1947 and from October 1950 to October 1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

As an initial matter, the Board notes that in an undated 
letter the veteran stated that avitaminosis and malnutrition 
caused or contributed to his hearing loss and eye disability.  
In a letter received in June 1998, the veteran also addressed 
hearing loss and eye disability.  The veteran submitted 
copies of prisoner of war research articles along with his 
June 1998 letter.  He was previously denied service 
connection for hearing loss and service connection is 
currently in effect for an eye condition deemed noncompenably 
disabling.  Thus, the Board interprets the veteran's 
submissions as a petition for an increased rating for eye 
disease and a request to reopen his claim for service 
connection for hearing loss.  These matters are referred to 
the RO for appropriate action.
FINDINGS OF FACT

1. The claim for entitlement to service connection for 
ischemic heart disease is not plausible.

2. The veteran was a prisoner of the North Korean government 
from March 24, 1951, to August 12, 1953.

3. The veteran currently manifests traumatic arthritis of the 
knees, feet, hands, right shoulder, and cervical, 
thoracic, and lumbar spine.

4. The veteran's left lower extremity peripheral neuropathy 
is currently manifested by diminished tactile 
discrimination and position sense of the foot and toes, 
reflexes of 3+, normal motion, no tenderness, and normal 
nerve conduction and electromyographic studies, productive 
of no more than mild impairment.

5. The veteran's right lower extremity peripheral neuropathy 
is currently manifested by diminished tactile 
discrimination and position sense of the foot and toes, 
reflexes of 3+, normal motion, no tenderness, and normal 
nerve conduction and electromyographic studies, productive 
of no more than mild impairment.

6. The veteran's right upper extremity peripheral neuropathy 
is currently manifested by complaints of tingling and 
numbness of the arm and hand, decreased sensation of the 
hand and fingers, and 2+ reflexes, productive of no more 
than mild impairment.

7. The veteran's residuals of a cold injury of the right foot 
are currently manifested by minimal degenerative joint 
disease of the right first metatarsophalangeal joints, 
right toe pain, excellent dorsal pedis and tibial artery 
flow, a normal gait, and cold sensitivity, productive of 
no more than mild impairment.

8. The veteran's residuals of cold injury of the left foot 
are currently manifested by excellent dorsal pedis and 
tibial artery flow, a normal gait, and cold sensitivity, 
productive of no more than mild impairment.


CONCLUSIONS OF LAW

1. The claim for service connection for ischemic heart 
disease is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2. Traumatic arthritis of the knees, feet, hands, right 
shoulder, and cervical, thoracic, and lumbar spine were 
incurred in wartime service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).

3. The criteria for an evaluation in excess of 10 percent for 
right lower extremity peripheral neuropathy have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.124a, Diagnostic Codes 8599-8520 (1998).

4. The criteria for an evaluation in excess of 10 percent for 
left lower extremity peripheral neuropathy have not been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.124a, Diagnostic Codes 8599-8520 (1998).

5. The criteria for an evaluation in excess of 20 percent for 
right upper extremity peripheral neuropathy have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.124a, Diagnostic Codes 8599-8513 (1998).

6. The criteria for an evaluation in excess of 20 percent for 
residuals of cold injury of the right foot have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.104, Diagnostic Code 7122 (1997, 1998).

7. The criteria for an evaluation in excess of 20 percent for 
residuals of cold injury of the left foot have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.104, Diagnostic Code 7122 (1997, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection claims

Before evaluating the merits of the veteran's claim for 
service connection the initial question to be answered is 
whether he has presented sufficient evidence to form a well-
grounded claim.  In order to be well grounded, the claim must 
be meritorious on its own or capable of substantiation.  If 
the evidence presented by the veteran fails to meet this 
level of sufficiency, no further legal analysis need be made 
as to the merits of his claim.  38 U.S.C.A. § 5107(a); Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  In order for a 
claim to be well grounded, there must be competent evidence 
of current disability (a medical diagnosis), incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and a nexus between the inservice injury or 
disease and the current disability (medical evidence).  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Where the determinative issue 
involves medical etiology, competent medical evidence that 
the claim is plausible or possible is required in order for 
the claim to be well grounded.  This burden may not be met 
merely by presenting lay testimony, because lay persons are 
not competent to offer medical opinions.  LeShore v. Brown, 8 
Vet. App. 406, 408 (1995).

A.  Ischemic heart disease

The veteran contends that he currently suffers from ischemic 
heart disease which is etiologically related to his 
experience as a prisoner of war of the North Korean 
government from March 1951 to August 1953.

As a heroic ex-prisoner of war, a special adjudication 
provision favors the veteran in his claim for service 
connection for ischemic heart disease.  Section 1112 of title 
38 of the U.S. Code provides that a veteran who was a 
prisoner of war for at least thirty days will be service 
connected for a variety of diseases including "beriberi 
(including beriberi heart disease)[,]" which become manifest 
to a degree of 10% or more after active service, even though 
there is no record of such disease during service. 38 U.S.C. 
§ 1112(b); see also 38 C.F.R. § 3.309(c) (1998).  Further, 
the VA has specified that beriberi heart disease includes 
ischemic heart disease in a former prisoner of war who had 
experienced localized edema during captivity. 38 C.F.R. § 
3.309(c) (note).

Thus, when a veteran satisfies the criteria set forth in 
section 1112, the second (evidence of incurrence or 
aggravation in service) and third (causal nexus) requirements 
of Caluza are satisfied by the statutory presumption.  
However, the claimant still bears the burden of presenting 
sufficient evidence of a current disability.  See Brock v. 
Brown, 10 Vet. App. 155, 160 (1997); see also Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998). 

A review of the veteran's service medical and administrative 
records confirms that he was a prisoner of war from March 24, 
1951 to August 12, 1953.  There is no evidence in the service 
medical records of localized edema during captivity.  A March 
1954 VA examination report does state that the veteran had a 
"touch of beriberi" while a prisoner.  

However, because the Board is not able to identify evidence 
in the record demonstrating current ischemic heart disease, 
the veteran's claim must be denied as not well grounded.  
Multiple VA compensation and pension examinations preformed 
in recent years have failed to result in findings of ischemic 
heart disease.  The only cardiovascular diagnoses found by VA 
were diagnoses of hypertension in November 1994 and chronic 
atrial fibrillation with probably early secondary left 
ventricle dysfunction in July 1997.  The July 1997 
examination specifically found no history of myocardial 
infarction or angina.

Without a showing of current ischemic heart disease, the 
veteran has failed to satisfy the above-cited first 
requirement of a well-grounded claim enunciated in Caluza, 
and, therefore, the predicate necessary for a grant of 
presumptive service connection have not been fulfilled.  Id.

The Board has considered and denied the claim for service 
connection for ischemic heart disease as not well grounded, 
whereas the RO denied the claim on the merits.  However, the 
veteran has not been prejudiced by the Board's decision 
because in assuming that the claim was well grounded, the RO 
accorded the veteran greater consideration than the claim in 
fact warranted under the circumstances.  Bernard v. Brown, 4 
Vet.App. 384, 392-94 (1993).  To remand this case to the RO 
for consideration of the issue of whether veteran's claim is 
well grounded would be pointless and, in light of the law 
cited above, would not result in a determination favorable to 
the veteran.  VAOGCPREC 16-92.

B.  Traumatic arthritis

In a February 1981 decision, the RO denied the veteran's 
claim for service connection for degenerative arthritis.  The 
current appeal concerns a claim for service connection for 
traumatic arthritis and is therefore a new claim.  

Section 1112 of title 38 of the U.S. Code also provides that 
a veteran who was a prisoner of war for at least thirty days 
will be service connected for a variety of diseases including 
post-traumatic osteoarthritis which becomes manifest to a 
degree of 10% or more after active service, even though there 
is no record of such disease during service. 38 U.S.C. § 
1112(b); see also 38 C.F.R. § 3.309(c) (1998).

As mentioned, service evidence shows that the veteran 
incurred a prolonged captivity in North Korea during the 
Korean War.  No inservice records show treatment for 
beatings, edema, or arthritis.

Soon after separation from service the veteran was examined 
by VA in March 1954.  At that time, he complained of painful 
feet, left arm pain, left wrist pain, left hand pain, and a 
"touch of arthritis."  The examination resulted in no 
significant orthopedic findings.  

Very mild degenerative arthritic changes of the cervical and 
thoracic spine were first found through a December 1980 VA x-
ray accomplished as part of a compensation and pension 
examination.  Also, in the examination report dated in 
January 1981 the VA examiner diagnosed degenerative arthritis 
of the lumbar and cervical spine, right ankle and foot, and 
the left shoulder.  

July 1987 VA x-rays revealed a possible very early 
degenerative process of the right glenoid; the examiner 
suggested that a correlation between history and x-ray 
findings should be made.  X-rays of the wrists resulted in 
differential diagnoses of gouty arthritis, osteoarthritis, 
and intra-articular calcification.  Periarticular 
calcifications of the distal interphalangeal joints of the 
second and third fingers of both hands were noted; this 
finding was felt to be possibly due to osteoarthritis.  X-
rays of the knees showed very minimal spurring over the 
medial aspect of the left knee joints probably due to early 
degenerative process, and early degenerative changes of the 
right acromioclavicular joint.  According to the August 1987 
VA compensation and pension examination report, the examiner 
diagnosed very early degenerative arthritis of the left knee, 
minimal degenerative arthritis of the right shoulder, 
degenerative arthritis of the right acromioclavicular joint, 
minimal degenerative arthritis of the hands, and chip 
fracture of the right wrist.

Significantly, in a letter dated in July 1993, a private 
physician stated that to the best of his medical knowledge 
there was no "sure way" to distinguish between traumatic 
and degenerative arthritis unless there was overwhelming 
historic evidence favoring one of the two diagnoses.  The 
physician opined that people exposed to repeated trauma will 
develop arthritis that is indistinguishable from degenerative 
joint disease caused by aging.

In a statement dated in August 1994, the veteran reported 
that during his captivity he was kicked with hard-toed boots 
and rifle butts across his neck, back, shoulder, knees, legs, 
and ankles.  In addition, he reported long forced marching 
and arduous forced heavy labor.  

In November 1994, x-rays revealed degenerative arthritis in 
the anatomical regions found in the July 1987 films, as well 
as additional findings of degenerative arthritis in the 
lumbar spine, cervical spine, feet, and left knee.  Final 
diagnoses from the November 1994 VA examination of the joints 
were osteoarthritis of the knees, and feet.

Although the veteran's service medical records are negative 
for any complaint, treatment or diagnosis of traumatic 
arthritis, determinations of service connection, generally, 
are to be evaluated in light of all evidence of record, 
including competent lay evidence, and not based solely upon 
an evaluation of medical or official military records.  
Horowitz v. Brown, 5 Vet.App. 217, 221 (1993).  Further, lay 
witnesses are competent to provide testimony that may be 
sufficient to substantiate a claim of service connection when 
their testimony is limited to that which they actually have 
observed and to that which is within their realm of 
knowledge.  Layno v. Brown, 6 Vet.App. 465, 469 (1994); cf. 
Espiritu v. Derwinski, 2 Vet.App. 492, 494-95 (1992) (a lay 
person is not competent to testify to matters requiring 
medical knowledge).

The Board finds the veteran's statements concerning the 
beatings and maltreatment he received while a captive in 
North Korea highly credible and consistent with the 
conditions of his captivity.  Moreover, the Board finds the 
veteran's complaints in March 1954 that he suffered arthritic 
type pain of the feet, hands, and wrists, highly probative of 
inservice trauma.  Further, the statement of the above-cited 
private physician declared that traumatic and degenerative 
arthritis are not clinically differentiable, weights in favor 
of the veteran's claim.  There is no competent medical 
evidence of record in opposition to the private physician's 
statements.  Thus, considering this statement, it is equally 
likely that post-service showings of arthritic changes of the 
knees, feet, right shoulder hands, and cervical, thoracic, 
and lumbar spine, are attributable to traumatic arthritis as 
degenerative.  Therefore, the Board finds that the evidence 
is in equipoise with respect to a showing of a current 
diagnosis of traumatic arthritis.  Thus, with resolution of 
reasonable doubt in the veteran's favor, the evidence 
supports the claim for entitlement to service connection for 
the traumatic arthritis on a presumptive basis.  38 U.S.C.A. 
§§ 1101, 1112.

II. Compensation levels

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record which would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, which 
would warrant an exposition of the remote clinical histories 
and findings pertaining to the disabilities at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4 (1998).  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that when there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

A.  Peripheral neuropathy

The claims concerning the compensation level assigned 
service-connected peripheral neuropathy have been placed in 
appellate status by a notice of disagreement taking exception 
to the initial rating award.  Accordingly, the veteran's 
claims with respect to peripheral neuropathy must be deemed 
well grounded within the meaning of 38 U.S.C.A. § 5107(a), 
and VA has a duty to assist the veteran in the development of 
the facts pertinent to his claims.  See Fenderson v. West, 12 
Vet. App. 119, 127 (1999) (applying duty to assist under 38 
U.S.C.A. § 5107(a) to initial rating claims); cf. Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (increased rating claims).  
When a veteran submits a well-grounded claim, VA must attempt 
to obtain all such medical evidence as is necessary to 
evaluate the severity of the veteran's disabilities from the 
effective date of service connection to the present.  
Fenderson, at 127, citing Goss v. Brown, 9 Vet. App. 109, 114 
(1996); Floyd v. Brown, 9 Vet. App. 88, 98 (1996); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  See also 38 C.F.R. 
§ 4.2 (ratings to be assigned "in the light of the whole 
recorded history").  With respect to the peripheral 
neuropathy claims resolved in this decision, this obligation 
was satisfied, to the extent possible, by the examination 
reports described below, and the Board is satisfied that all 
relevant facts have been properly and sufficiently developed.

Service connection for peripheral neuropathy was granted in 
the December 1994 rating decision on appeal.  Service 
connection was established for peripheral neuropathy of the 
right upper extremity, deemed 20 percent disabling, and for 
the right lower extremity, deemed noncompensably disabling.  
Both were made effective from September 2, 1994.  In an 
October 1997 rating decision the RO recognized clear and 
unmistakable error in its December 1994 rating decision.  
Specifically, the RO found that the law permitting service 
connection for peripheral neuropathy for former prisoners of 
war was made effective from May 20, 1988.  Thus, because the 
veteran had filed his claim on September 2, 1994, the 
effective date for service connection for his peripheral 
neuropathy was moved back to September 2, 1993.  In addition, 
the RO assigned 10 percent evaluations for both lower 
extremities, also effective from September 2, 1993.

As noted above, the November 1994 VA peripheral neuropathy 
examination revealed no focal motor weakness of the lower 
extremities and lack of ankle reflexes and a diagnosis of 
peripheral neuropathy involving the toes and with no abnormal 
reflexes found.

VA general medical examination conducted in July 1997 
resulted in findings of no motor deficits and diminished 
tactile discrimination and position sense of the feet and 
toes; reflexes were found to be 3+.  The examiner offered a 
general diagnosis of peripheral neuropathy.

The July 1998 VA examination included nerve conduction and 
electromyographic studies of both lower limbs which were 
deemed normal.  Further, the examiner found normal sensation 
and no tenderness with regard to the lower legs.

A diagnostic code specific for peripheral neuropathy is not 
contained in the Rating Schedule.  When an unlisted condition 
is encountered it will be permissible to rate under a closely 
related disease in which not only the functions affected, but 
the anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (1998).  The RO has rated the 
veteran's peripheral neuropathy as analogous to paralysis of 
all radicular groups and the sciatic nerve.

Under diagnostic code 8520, the rating for paralysis of the 
sciatic nerve hinges upon whether such paralysis is complete 
or incomplete.  For incomplete paralysis, the level of 
disability is rated based upon determinations of mild, 
moderate, moderately severe, or severe impairment.  A 20 
percent evaluation is warranted when it is determined that 
moderate impairment is shown; a 10 percent evaluation is 
warranted for mild impairment.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520.  

Under diagnostic code 8513, the rating for paralysis of all 
radicular groups also hinges upon whether such paralysis in 
complete or incomplete.  For incomplete paralysis, the level 
of disability is rated based upon determinations of mild, 
moderate, or severe impairment.  The minimum compensable 
rating is 20 percent for a showing of mild impairment; a 40 
percent rating is warranted for moderate impairment of a 
major extremity and 30 rating warranted for moderate 
impairment of a minor extremity.  38 C.F.R. § 4.124a, 
Diagnostic Code 8513.  

After careful consideration of all the medical evidence of 
record, the Board concludes that the veteran's peripheral 
neuropathy impairment does not warrant a higher compensation 
level than that already in effect.  As mentioned, the most 
specific clinical commentary concerning peripheral neuropathy 
was found in the report from the November 1994 VA 
examination.  Since that time, the only other positive VA 
examination findings were those found through the July 1997 
VA examination.  In sum, the findings do not point to more 
than mild impairment.  In support of this conclusion, the 
Board notes that electromyographic and nerve conduction 
studies of the right upper and lower extremities were found 
to be normal in 1994.  Further, neurological evaluation in 
July 1997 resulted in showings of diminished sensory function 
of the feet and toes only.  No motor function deficits or 
abnormal reflexes were found.  Moreover, the most recent 
evaluation of the veteran's lower extremities in July 1998 
resulted in findings of normal sensation, lack of tenderness, 
and no neurological impairment on diagnostic testing.

Accordingly, ratings of mild impairment for the various 
anatomical parts affected by peripheral neuropathy, 
identified by the RO as analogous to diagnostic codes 8510 
and 8513, are appropriate for the veteran's overall 
functional incapacity attributable to his peripheral 
neuropathy.  38 C.F.R. § 4.124a, Diagnostic Codes 8510, 8520.

B.  Cold injury to the feet

As a preliminary matter, the Board finds that the veteran's 
claim for an increased evaluation for residuals of cold 
injury of the feet is plausible and capable of 
substantiation, and thus well grounded within the meaning of 
38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet.App. 
629 (1992) (a claim of entitlement to an increased evaluation 
of a service-connected disability generally is a well-
grounded claim).  When a veteran submits a well-grounded 
claim, VA must assist him in developing facts pertinent to 
that claim.  38 U.S.C.A. § 5107(a).  The Board is satisfied 
that all relevant evidence has been obtained regarding the 
veteran's claim for an increased evaluation for residuals of 
cold injury of the feet and that no further assistance to the 
veteran with respect to this claim is required to comply with 
38 U.S.C.A. § 5107(a).

The RO construed September 1994 submissions to include a 
claim for an increased rating for the veteran's frozen feet 
residuals.  Since that time, pertinent evidence added to the 
claims file includes a VA Medical Center treatment report 
dated in October 1994.  In that report, an examiner noted 
complaints of pain of the right great toe which lasted for 
about one minute.  In addition, the examiner noted sharp pain 
in the medial ridge and plantar syndrome.  Tendonitis of the 
right great toe with hallux valgus was diagnosed.  

As a result, a peripheral nerves examination was scheduled 
and conducted in November 1994.  Review of the report from 
that examination reveals findings of no focal motor weakness 
of the lower extremities and lack of ankle reflexes.  The 
examiner diagnosed peripheral neuropathy involving the toes 
and no abnormal reflexes.  X-rays showed bilateral mild 
hallux valgus, minimal to moderate bunion formation, and 
minimal degenerative joint disease involving the first 
metatarsophalangeal joint.

Also in November 1994, a VA examination of the joints was 
conducted.  According to the report from that examination, 
the veteran complained of aching feet and ankles which became 
cold at night, in addition to right toe pain.  Physical 
examination revealed a bunion and lateral deviation of the 
large toe of the right foot.  Compression of the skin in this 
region revealed blanching with recovery in two seconds.  The 
dorsal pedis and posterior tibial arteries were noted to be 
in excellent condition.  The veteran was able to walk well on 
his toes, heels, and with inverted and everted feet.  The 
examiner noted that the veteran had good arches and a normal 
gait.  The examiner diagnosed osteoarthritis of the feet with 
minimal hallux valgus, more pronounced on the right, with a 
bunion on the right.  

The veteran was examined for cold injury residuals in July 
1998.  On that occasion he complained of aching and a burning 
sensation affecting his feet, and he reported that he could 
not stay on his feet for long periods of time.  He also 
complained of feeling cold in the winter.  Physical 
examination revealed a normal heel-toe gait and good posture; 
the veteran was able to tiptoe.  Both feet appeared normal in 
plantigrade position without any evidence of deformity; the 
skin was healthy with no evidence of edema; foot temperature 
was normal and there was no evidence of atrophy.  The skin of 
the feet was moist and smooth and there was no evidence of 
fungal infection.  Ankle pulses were palpable on both sides 
and tenderness was found over the first metatarsophalangeal 
joint of both feet.  There was mild swelling of the left leg.  
Ankle movements were full and there were no complaints of 
pain.  No tenderness of the lower legs was found and they 
manifested normal sensation.  X-rays showed mild arthritic 
changes of the right first metatarsophalangeal joint.  An 
electromyographic and nerve conduction studies of both lower 
extremities were normal.  Mild arthritis of the right first 
metatarsophalangeal joint was diagnosed and no gross 
residuals of cold injury.  

During the pendency of this appeal, VA revised the criteria 
for diagnosing and evaluating disabilities of the 
cardiovascular system.  62 Fed. Reg. 65,207 (1997).  These 
regulatory changes became effective on January 12, 1998.  The 
new criteria for evaluating cardiovascular disabilities are 
now codified at 38 C.F.R. § 4.104 (1998).  

The veteran has been informed of the change in the regulatory 
criteria.  He is entitled to have his case adjudicated under 
whichever disability criteria would be more favorable to him 
in light of regulatory change while his case is on appeal to 
the Board.  Cohen v.  Brown, 10 Vet. App. 128, 138-139 
(1997); Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Thus, the Board must compare the old and new regulatory 
criteria in the context of the facts of the veteran's case.  
The Board notes, however, that in the context of an EAJA 
claim, the Court of Appeals for Veterans Claims (Court) 
recently held that under the effective date rule found at 
38 U.S.C. A. § 5110(g), the Board could not apply the revised 
mental disorder rating criteria to a claim for any date prior 
to November 7, 1996.  Rhodan v. West, 12 Vet. App. 55 (1998).  
Therefore, impairment resulting from the veteran's service-
connected cold injury residuals prior to January 12, 1998, 
must be evaluated using the older criteria, while impairment 
subsequent to January 12, 1998, must be evaluated under the 
criteria more beneficial to the veteran, given his particular 
disability picture.  

Under the rating criteria currently in effect, a 10 percent 
rating is warranted for cold injury residuals if the 
disability includes pain, numbness, cold sensitivity or 
arthralgia; a 20 percent rating is warranted if the 
disability includes arthralgia or other pain, numbness, or 
cold sensitivity plus tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or x-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis) of the affected parts; a 30 
percent rating is warranted if the disability includes 
arthralgia or other pain, numbness, or cold sensitivity plus 
two or more of the following: tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or x-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis).  Note: 
Each affected part is to be evaluated separately and 
combined, if appropriate in accordance with 38 C.F.R. §§ 4.25 
and 4.26.  38 C.F.R. § 4.104, Diagnostic Code 7122 (1998).

Under the old rating criteria, for mild symptoms (chilblains) 
residuals of frozen feet warrant a 10 percent disability 
evaluation.  A 20 percent evaluation is warranted if the 
residuals with respect to one foot are characterized by 
persistent moderate swelling, tenderness, and redness; such 
persistent symptoms warrant a 30 percent evaluation if both 
feet are affected.  A 30 percent evaluation is warranted with 
loss of toes or parts, and persistent symptoms, for one foot, 
and a 40 percent evaluation is in order if such symptoms are 
manifested in both feet.  See 38 C.F.R. § 4.104, Diagnostic 
Code 7122 (1997).

Service connection for frozen feet was granted by a rating 
decision dated in April 1954, and a noncompensable rating was 
therein assigned.  The noncompensable evaluation was made 
effective from the day after the veteran's separation from 
service.  In a September 1998 rating decision, the RO 
increased the veteran's rating for residuals of frozen feet 
to 20 percent for each foot pursuant to the recent changes in 
the rating criteria governing disabilities of the 
cardiovascular system.  The increase was made effective from 
January 12, 1998, the effective date of the revised rating 
criteria.

Thus, the initial question that must be answered is whether 
the veteran's frozen feet residuals warranted a compensable 
rating within the appeal period prior to January 12, 1998.  

Review of the medical evidence outlined above fails to show 
that the veteran's disability warranted a compensable rating 
prior to January 12, 1998.  Since filing his claim for 
increase in September 1994 through January 12, 1998, the 
veteran's chief complaints related to his feet were 
generalized aching and pain isolated to his right first 
metatarsophalangeal joint.  Clinical evaluations revealed 
sufficient arterial flow, with no showing of the erythema or 
swelling indicative of mild symptoms (chilblains) under the 
old criteria.  Electromyographic and nerve conduction studies 
of the feet were normal, and the chief pathological finding 
was arthritic changes of the right first metatarsophalangeal 
joint.  Moreover, there were no complaints of pain with full 
ankle movement.

With respect to the veteran's current rating, as mentioned, 
20 percent ratings are currently in effect for cold injury 
residuals for each foot.  Under the new rating criteria, in 
order for a 30 percent rating to be warranted manifestations 
of the cold injury residuals must include at least two of the 
following: tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, x-ray 
abnormalities osteoporosis, subarticular punched out lesions, 
or osteoarthritis).  Although the veteran did complain of 
generalized cold sensitivity at his latest examination, none 
of the other manifestations required for the 30 percent 
rating were found.  Without a showing of the two or more of 
the listed manifestations, the veteran's disability picture 
more nearly approximates his currently assigned ratings.

In assessing the above service-connected disabilities, the 
Board has considered the extent to which the veteran's 
disabilities cause functional impairment, including 
functional impairment due to pain.  38 C.F.R. §§ 4.10, 4.40 
(1998). 

The Board has given due consideration to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran, as 
required by Schafrath.  In particular, the Board notes that 
the disabilities in question have not been shown to more 
nearly approximate the criteria for the next highest 
available rating.  38 C.F.R. § 4.7. 


ORDER

Evidence of a well grounded claim for service connection for 
ischemic heart disease not having been submitted, the appeal 
with respect to this issue is denied.

Service connection for traumatic arthritis of the knees, 
feet, hands, right shoulder, and cervical, thoracic, and 
lumbar spine, is granted.

Entitlement to an evaluation in excess of 10 percent for left 
lower extremity peripheral neuropathy is denied. 

Entitlement to an evaluation in excess of 10 percent for 
right lower extremity peripheral neuropathy is denied. 

Entitlement to an evaluation in excess of 20 percent for 
right upper extremity peripheral neuropathy is denied. 

Entitlement to an evaluation in excess of 20 percent for 
residuals of a cold injury of the right foot is denied. 

Entitlement to an evaluation in excess of 20 percent for 
residuals of a cold injury of the left foot is denied. 




		
	MILO H. HAWLEY 
	Acting Member, Board of Veterans' Appeals

 


